IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 18, 2008
                                     No. 08-20146
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

NICOLAS ESTIVERNE,

                                                  Plaintiff-Appellant,

v.

JPMORGAN CHASE BANK, N.A.; UNION SECURITY
LIFE INSURANCE CO.; ABC INSURANCE COMPANY,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-cv-00378


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Nicolas Estiverne appeals the district court’s summary
judgment in favor of Defendant-Appellee JPMorgan Chase Bank, N.A. The only
issue he identifies for our review is whether “the Trial Court erred in granting
the Motion for Summary Judgment without allowing the documents that were
to be introduced at the Trial to be filed.” Estiverne’s argument on this point is
without merit—neither Matsushita Electric Industrial Co., Ltd. v. Zenith Radio


       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                   No. 08-20146

Corp., 475 U.S. 574 (1986), which Estiverne cites, nor any other authority
required the district court to permit him to file his trial exhibits before the court
granted summary judgment. Liberally construed, Estiverne’s brief also raises
the question whether summary judgment was proper on the evidence before the
district court. See Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir.
1988) (noting that we “liberally construe the briefs of pro se appellants”). We
review this question de novo. Bolton v. City of Dallas, 472 F.3d 261, 263 (5th
Cir. 2006). For essentially the reasons set forth in the district court’s summary
judgment order, we hold that “there is no genuine issue as to any material fact”
and JPMorgan Chase is “entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(c). We therefore AFFIRM the district court’s judgment.




                                         2